                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF ALASKA


    TERRY WHITE,

                                  Plaintiff,                Case No. 3:21-cv-00012-TMB

                       v.
                                                      ORDER ON DEFENDANT’S MOTION
    NYLIFE SECURITIES, LLC,                                TO DISMISS (DKT. 8)

                                  Defendant.



                                        I.     INTRODUCTION

          The matter comes before the Court on Defendant NYLIFE Securities, LLC’s (“NYLIFE”)

Motion to Dismiss (the “Motion”).1 NYLIFE seeks to dismiss the Second Cause of Action pleaded

in the Complaint2 (“Count 2”) under the Alaska Unfair Trade Practices Act (“UTPA”).3 Plaintiff

Terry White opposes the Motion.4 The Motion is fully briefed by the Parties,5 and the Court

concludes oral argument is not necessary for resolution of the matter. For the reasons stated below,

NYLIFE’s Motion is DENIED.




1
    Dkt. 8 (Motion).
2
    Dkt. 7-1 (Complaint).
3
    Dkt. 8 at 1; Alaska Stat. Ann. (“AS”) § 45.50.471 et seq.
4
    Dkt. 9 (Opposition).
5
    Dkts. 8; 9; 10 (Reply).

                                                  1

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 1 of 24
                                       II.   BACKGROUND

           White filed his Complaint in Alaska state court on December 28, 2020.6 NYLIFE

subsequently removed the action to federal court under diversity jurisdiction on January 26, 2021.7

The Complaint arises out of allegations that Ronald “Buddy” Bailey Jr. (“Bailey”), an employee

of NYLIFE, gave fraudulent investment advice to White and that White paid $588,000 in exchange

for an ownership stake in a seafood processing company that is now worthless.8 NYLIFE is a

Delaware limited liability company headquartered in New York state, a registered broker-dealer,

and a wholly-owned subsidiary of the New York Life Insurance Company.9 White, a resident of

Anchorage, Alaska, is a customer of NYLIFE.10

           A. Complaint for Damages

           In his Complaint for damages, White alleges that in or around May 2009, he purchased a

life insurance policy from NYLIFE and that he continues to pay the premiums for the policy to the

present day.11 White states that since purchasing his life insurance policy in May 2009 he has been

in a fiduciary relationship with NYLIFE.12




6
    Dkt. 7-1.
7
    Dkt. 1 (Notice of Removal).
8
    Dkt. 7-1 at ¶¶ 17, 25, 30, 34.
9
    Dkts. 8 at 1; 1 at 2.
10
     Dkt. 7-1 at ¶¶ 1, 6–7.
11
     Id. at ¶¶ 6–7.
12
     Id. at ¶ 9.

                                                 2

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 2 of 24
           In or before 2017, White alleges that NYLIFE assigned Bailey to service White’s life

insurance policy and other business with NYLIFE.13 White states that in or around 2017, Bailey

invited White to a meeting at NYLIFE’s Anchorage Office to discuss investment opportunities,

which White attended.14       At the meeting, Bailey “discussed several investment options[,]”

including “an ownership interest in an Alaska limited liability company that performed seafood

processing.”15 White states that “[t]he ownership interest turned out to be a 9.04% ownership of

Golden Empire Seafoods, LLC [(“Golden Empire”)] . . . in exchange for [White’s] principal

payment of $588,000.”16 White alleges that Golden Empire “owned an approximate 44.25% share

in another company, Golden Harvest Alaska Seafood, LLC (‘Golden Harvest’), the ownership

structure of which was not disclosed to Plaintiff.”17 At the 2017 meeting, White alleges that Bailey

promised him “a minimum of four to six percent return on his investment principal in Golden

Empire and an annual dividend of at least ten percent from Golden Empire.”18 White alleges that

“neither Bailey nor [NYLIFE] provided [White with] a private placement memorandum about

Golden Empire, Golden Harvest, or any other investment opportunity.”19 White similarly alleges

that neither NYLIFE nor Bailey provided White with financial statements for either company.20



13
     Id. at ¶ 10.
14
     Id. at ¶ 14.
15
     Id. at ¶ 17.
16
     Id.
17
     Id. at ¶ 18.
18
     Id. at ¶ 19.
19
     Id. at ¶ 20.
20
     Id. at ¶ 22.

                                                 3

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 3 of 24
In reliance on NYLIFE and Bailey, White purchased his 9.04% stake in Golden Empire, which

was finalized on or around December 31, 2017.21

           In approximately August 2019, White alleges he “became aware of the omissions set forth

[in the Complaint].”22 Specifically, White states he learned that Bailey “held an ownership interest

in Golden Harvest, a fact fraudulently omitted by Bailey and [NYLIFE].”23 White alleges that

Bailey was promised an “additional ownership interest in Golden Harvest in exchange for

obtaining the funds spent by [White] . . . a fact fraudulently omitted by Bailey and [NYLIFE].”24

Finally, White asserts that his investment in Golden Empire has no value and that Golden Empire

is defunct.25

           White brings four causes of action: Violation of Alaska Securities Act (the “Securities

Act”) under Alaska Stat. Ann. (“AS”) § 45.56.100, et seq. (Count 1); Violation of the UTPA

(Count 2); Intentional Misrepresentation (Count 3); and Breach of Fiduciary Duty (Count 4).26

White seeks the following damages: (1) actual monetary damages of $588,000; (2) additional

monetary losses incurred by White to be proven at trial; (3) treble actual monetary damages as

permitted under the UTPA27; (4) punitive damages as the Court deems necessary and proper28; (5)



21
     Id. at ¶¶ 25–26.
22
     Id. at ¶ 32.
23
     Id. at ¶ 28.
24
     Id. at ¶ 29.
25
     Id. at ¶ 34.
26
     Id. at ¶¶ 35–60.
27
     AS § 45.50.531(a).
28
     Id.

                                                  4

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 4 of 24
interest starting from the date White finalized purchase of the security29; and (6) attorney’s fees

and costs and other relief deemed proper.30

           B. Motion to Dismiss

           NYLIFE moves to dismiss Count 2 of the Complaint.31 NYLIFE argues that Count 2

should be dismissed by the Court because “[d]eceptive or fraudulent conduct in securities

transactions is regulated by Alaska securities law and exempt from the UTPA[.]”32 NYLIFE

argues that under AS § 45.50.481(a)(1), “the UTPA does not apply to acts in trade or commerce

‘regulated by a statute or regulation administered by the state, including a state regulatory board

or commission, unless the statute or regulation does not prohibit the practices declared

unlawful.’”33 The UTPA exemption applies where “‘conduct is subject to ongoing careful

regulation[,]’” which NYLIFE argues is the case here.34 NYLIFE argues that “[s]ecurities

transactions are extensively regulated under state and federal law[,]” including the Securities Act

and its corresponding regulations.35 For example, “Alaska law forbids any person from making

false statements, omitting material facts, or otherwise engaging in any conduct to defraud or

deceive a person in connection with a securities transaction.”36 NYLIFE argues that the Securities



29
     AS § 45.56.710.
30
     Dkt. 7-1 at 11.
31
     Dkt. 8.
32
     Id. at 1.
33
     Id. at 3.
34
     Id. (citing Adkins v. Collens, 444 P.3d 187, 195 (Alaska 2019)).
35
     Id.
36
     Id. (citing AS §§ 45.56.500 and 45.56.510).

                                                   5

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 5 of 24
Act provides a private cause of action and gives the state “civil and criminal authority to enforce

Alaska securities laws, which it exercises.”37

           NYLIFE also cites interpretations of other states’ consumer protection acts to argue that

“[i]t is uncontroversial that securities are a specialized area of regulation outside the scope of

general consumer protection acts nationwide.”38 NYLIFE suggests that the Alaska legislature

would not have intended the UTPA to reach securities transactions, in light of the regulatory

scheme governed by the Securities Act.39

           C. White’s Opposition

           White opposes the Motion, arguing that NYLIFE asks the Court “to generate new law in

Alaska that recognizes an exemption of securities-related claims from the UTPA’s purview[.]”40

First, White argues that NYLIFE has not satisfied the two-pronged test required to exempt

securities transactions under the Securities Act.41 White argues that NYLIFE must show that

(1) the business is regulated elsewhere, and (2) the unfair acts and practices are prohibited

therein.42 White argues that “generalized recitation of securities regulation” is not enough to meet

the “high burden of demonstrating an ongoing regulatory framework[.]”43 White further states

that the Alaska Supreme Court interprets § 481(1) of the UTPA to exempt “only those acts or



37
     Id.
38
     Id. at 4 (citing New Hampshire, Hawaii, Massachusetts, and North Carolina law).
39
     Id.
40
     Dkt. 9 at 3.
41
     Id. at 4.
42
     Id. at 4–5 (citing State v. O’Neill Investigations, 609 P.2d 520, 528 (Alaska 1980)).
43
     Id. at 5.

                                                   6

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 6 of 24
transactions which are the subject of ‘ongoing, careful regulation.’”44 White argues that NYLIFE

has not met its burden to show how “the transaction at issue here is subject to the type of ‘[ongoing,

careful] regulation’ to an extent sufficient to enjoy exemption under the UTPA.”45 White further

argues that the UTPA is broader in scope and that the lines between the UTPA and Alaska

Securities Act are not clear.46

           Second, White argues that the out-of-state law cited by NYLIFE is distinguishable and

actually supports White’s position.47 He argues that after Massachusetts courts found securities

transactions exempt, the legislature amended the law to expressly include securities transactions.48

In New Hampshire, the consumer protection law explicitly excludes securities transactions.49 In

North Carolina, the state supreme court adopted an interpretation of the consumer protection law

that exempted securities transactions subject to overlapping regulation, but, White argues, the

Alaska Supreme Court in Matanuska Maid rejected this interpretation of the UTPA.50 White

argues that NYLIFE’s discussion of Hawaii law is subject to the same critique and that the Ninth

Circuit would not treat Alaska law in a similar manner.51



44
     Id. (quoting Matanuska Maid v. State, 620 P.2d 182, 186 (Alaska 1980)).
45
     Id. at 6.
46
  Id. at 6–7 (“It is possible the trier of fact in the case at bar may ultimately decide some of the
acts and omissions alleged in [White’s] [C]omplaint do not create liability under the Securities Act
but are nonetheless unfair business practices for which [NYLIFE] is liable under the UTPA.”).
47
     Id. at 8.
48
     Id. at 9.
49
     Id. at 9–10.
50
     Id. at 10.
51
     Id. at 11–12.

                                                  7

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 7 of 24
           D. NYLIFE’s Reply

           NYLIFE filed a Reply reiterating its arguments in favor of an exemption. It argues that

Matanuska Maid is distinguishable on its facts, since Matanuska Maid concerned a state action,

not a “post-complaint, private civil proceeding[].”52 It further argues that the Securities Act

regulatory scheme is more than mere prohibition—it imposes a number of requirements and the

Alaska Division of Banking and Securities “engages in enforcement activities[.]”53 As to the

discussion about out-of-state authority, NYLIFE argues that “exempting Alaska securities and

investments from [the] Alaska UTPA is a reasonable policy choice by the legislature” and that the

exemption written by the legislature should apply on its face.54 NYLIFE states that while Alaska

does not apply the “‘overlapping enforcement schemes’” approach of North Carolina or Hawaii,

the text of the exemption is consistent with the logic imbued in the relevant North Carolina and

Hawaii case law.55

                                    III.   LEGAL STANDARD

           A. Federal Rule of Civil Procedure 12(b)(6)

           NYLIFE moves under Federal Rule of Civil Procedure (“Rule”) 12(b)(6) to dismiss

Count 2 of the Complaint for failure to state a claim upon which relief can be granted. 56 In order

to survive a motion to dismiss under Rule 12(b)(6), a complaint must set forth “a short and plain




52
     Dkt. 10 at 2.
53
     Id. at 3–4.
54
     Id. at 5.
55
     Id.
56
     Dkt. 8.

                                                  8

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 8 of 24
statement of the claim showing that the pleader is entitled to relief,”57 and “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”58 In ruling

on a 12(b)(6) motion, the Court must “‘accept all factual allegations of the complaint as true and

draw all reasonable inferences in favor of the nonmoving party.’”59

          In determining whether a complaint pleads sufficient facts to cross “the line between

possibility and plausibility,” “[t]hreadbare recitals of the elements of a cause of action” and

“conclusory statements” do not suffice.60 However, a plaintiff need not plead “all facts necessary

to carry” his or her burden.61 “Determining whether a complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.”62 So long as plaintiffs meet this standard of plausibility, their

claim survives a 12(b)(6) motion even if defendants present a similarly plausible description of the

disputed events.63 “‘A dismissal for failure to state a claim is proper only if it appears beyond




57
     Fed. R. Civ. P. 8(a)(2).
58
  Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)).
59
  Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 923 (9th Cir. 2001) (quoting Nat’l
Ass’n for the Advance. of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir.
2000)).
60
     Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557).
61
  Al-Kidd v. Ashcroft, 580 F.3d 949, 977 (9th Cir. 2009), rev’d on other grounds 563 U.S. 713
(2011).
62
     Iqbal, 556 U.S. at 679 (citation omitted).
63
     Starr v. Baca, 652 F.3d 1202, 1216–17 (9th Cir. 2011).

                                                    9

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 9 of 24
doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to

relief.’”64

          Generally, the court should not consider materials outside of the pleadings when ruling on

a motion to dismiss for failure to state a claim.65 Courts may consider additional materials where

the complaint “necessarily relies” on those documents and their authenticity is not disputed.66

          B. UTPA and UTPA Exemption

          The UTPA prohibits “unfair methods of competition and unfair or deceptive acts or

practices in the conduct of trade or commerce[.]”67 To establish “a prima facie case of unfair or

deceptive acts or practices under the UTPA[,]” a plaintiff must prove two elements: “(1) that the

defendant is engaged in trade or commerce; and (2) that in the conduct of trade or commerce, an

unfair act or practice has occurred.”68 The UTPA is a “remedial statute [and] its language should

be liberally construed.”69

          AS § 45.50.481(a)(1) exempts from UTPA “an act or transaction regulated by a statute or

regulation administered by the state, including a state regulatory board or commission, unless the

statute or regulation does not prohibit the practices declared unlawful in AS [§] 45.50.471[.]” The

Alaska Supreme Court has interpreted the exemption to apply “only where the business is both



64
  Arpin, 261 F.3d at 923 (quoting Pillsbury, Madison & Sutro v. Lerner, 31 F.3d 924, 928 (9th
Cir. 1994)).
65
     Id. at 925 (citing Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994)).
66
     Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2010) (citations omitted).
67
     AS § 45.50.471(a).
68
  Merdes & Merdes, P.C. v. Leisnoi, Inc., 410 P.3d 398, 410 (Alaska 2017) (citation and internal
quotation marks omitted).
69
     Id. at 411.

                                                   10

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 10 of 24
regulated elsewhere and the unfair acts and practices are therein prohibited.”70 “To qualify for the

statutory exemption, [the defendant] must show both that its conduct is subject to ongoing, careful

regulation and that such regulation prohibits the conduct [alleged] as violating the UTPA.”71 For

the exemption to apply, the applicable regulations must “prohibit the specific conduct at issue.”72

“[T]he party asserting the exemption bears the burden of proof.”73 Further, the UTPA states that

“[i]n interpreting AS [§] 45.50.471 due consideration and great weight should be given the

interpretations of 15 U.S.C. 45(a)(1) ([Section] 5(a)(1) of the Federal Trade Commission Act).”74

          The Court is bound to follow the Alaska Supreme Court’s interpretation of the UTPA.75

“When the highest court of a state has not directly spoken on a matter of state law, a federal court

sitting in diversity must generally use its ‘own best judgment in predicting how the state’s highest

court would decide the case.’”76 “An intermediate state appellate court decision is a ‘datum for

ascertaining state law which is not to be disregarded by a federal court unless it is convinced by

other persuasive data that the highest court of the state would decide otherwise.’”77



70
     O’Neill, 609 P.2d at 528.
71
     Adkins, 444 P.3d at 195 (emphasis added).
72
     Id. at 196 (emphasis added).
73
  Collens v. Adkins, No. 3AN-14-05961 CI, 2017 WL 7805379, at *2 (Alaska Super. Ct. Dec. 8,
2017), aff’d in part, Adkins, 444 P.3d at 197. The Superior Court in Adkins framed the UTPA
exemption as “an affirmative defense for which the party asserting the exemption bears the burden
of proof.” Id.
74
     AS § 45.50.545.
75
     Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).
76
   Fast Trak Invest. Co., LLC v. Sax, 962 F.3d 455, 465 (9th Cir. 2020) (quoting Fiorito Bros., Inc.
v. Fruehauf Corp., 747 F.2d 1309, 1314 (9th Cir. 1984)).
77
     Estrella v. Brandt, 682 F.2d 814, 817 (9th Cir. 1982) (citation omitted).

                                                  11

          Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 11 of 24
          C. Alaska Securities Act

          White, in addition to his UTPA claim, brings a claim under the Securities Act. The

Securities Act states:

           A person may not, in connection with the offer, sale, or purchase of a security,
          directly or indirectly,

          (1) employ a device, scheme, or artifice to defraud;

          (2) make an untrue statement of a material fact or omit to state a material fact
          necessary to make the statements made, in light of the circumstances under which
          they were made, not misleading; or

          (3) engage in an act, practice, or course of business that operates or would operate
          as a fraud or deceit on another person.78

          The state may prosecute certain violations of the Securities Act civilly or criminally, and

private plaintiffs may seek redress under the statute for harms caused by broker-dealers and

investment advisors.79 Specifically, private plaintiffs may sue a person who “sells a security . . .

by means of an untrue statement of a material fact or an omission to state a material fact necessary

to make the statement made[.]”80

                                         IV.    DISCUSSION

          The Court finds that White’s Complaint “contain[s] sufficient factual matter, [which]

accepted as true, [] ‘state[s] a claim to relief that is plausible on its face.’”81 White has plausibly

alleged a violation of the UTPA. NYLIFE has not demonstrated that White can “prove no set of




78
     AS § 45.56.500.
79
     See AS §§ 45.56.700, 45.56.730, 45.56.710.
80
     AS § 45.56.710(b).
81
     Iqbal, 556 U.S. at 677‒78 (internal citation omitted).

                                                   12

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 12 of 24
facts in support of his claim which would entitle him to relief.’”82 Accordingly, NYLIFE’s Motion

to Dismiss pursuant to Rule 12(b)(6) is DENIED.

          A. Whether Alleged Conduct is Subject to “Ongoing, Careful Regulation”

          The principal dispute before the Court is whether the alleged conduct in the Complaint is

exempted by AS § 45.50.481(a)(1). The Parties do not dispute that, but for the exemption, White

has adequately pleaded his claim under the UTPA.83 Neither the Alaska Supreme Court nor any

other Alaska state court has held that securities transactions are categorically exempt from the

UTPA under AS § 45.50.481(a)(1). The Court therefore must “use its ‘own best judgment in

predicting how the state’s highest court would decide the case.’”84 In interpreting the exemption

under AS § 45.50.481(a)(1), the Alaska Supreme Court would apply the test established in O’Neill

and refined in Matanuska Maid, which asks (1) whether the alleged conduct is subject to “ongoing,

careful regulation,” and (2) whether the specific alleged unfair acts and practices are prohibited

elsewhere.85

          The Court must first determine the scope of alleged conduct for which White seeks redress

through his UTPA claim against NYLIFE. White alleges that his relationship with NYLIFE began

no later than May 2009, when he purchased a life insurance policy.86 Bailey, a NYLIFE employee,




82
  Arpin, 261 F.3d at 923 (quoting Pillsbury, Madison & Sutro v. Lerner, 31 F.3d 924, 928 (9th
Cir. 1994)).
83
   White has adequately pleaded “(1) that the defendant is engaged in trade or commerce; and
(2) that in the conduct of trade or commerce, an unfair act or practice has occurred.” See Merdes
& Merdes, 410 P.3d at 410–11.
84
     See Fast Trak Invest. Co., LLC, 962 F.3d at 465 (quoting Fiorito Bros., 747 F.2d at 1314).
85
     See O’Neill, 609 P.2d at 520; Matanuska Maid, 620 P.2d at 186.
86
     Dkt. 7-1 at ¶ 6.

                                                  13

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 13 of 24
was assigned to service White’s insurance policy and White’s other business dealings with

NYLIFE, and as part of that relationship corresponded with White via email and telephone.87 In

2017, Bailey invited White to a meeting to discuss investment opportunities.88 At the meeting,

based on the encouragement and advice of Bailey, White purchased a 9.04% ownership interest in

Golden Empire in exchange for $588,000.89 Bailey made certain representations to White about

the return and dividends White could expect on his investment.90 Bailey purportedly failed to

provide White with financial statements or private placement memoranda for Golden Empire or

Golden Harvest, a company partially owned by Golden Empire.91 White also alleges that Bailey

was promised remuneration from managing members or principals of Golden Empire in exchange

for obtaining White’s investment, of which White was not aware.92 White asserts that his

investment is now worthless.93

          At its core, the allegations in this case appear to amount to classic securities fraud: White

alleges that he had a relationship with NYLIFE and its employee Bailey, Bailey fraudulently

induced White to invest $588,000 in Golden Empire, and White lost his entire investment when

Golden Empire became defunct. The securities transaction alleged in the Complaint is the genesis

for this case and the White’s causes of action. Considering this, the question before the Court is



87
     Id. at ¶¶ 10, 13.
88
     Id. at ¶ 14.
89
     Id. at ¶ 17.
90
     Id. at ¶ 19.
91
     Id. at ¶¶ 18, 20, 22.
92
     Id. at ¶ 29.
93
     Id. at ¶ 34.

                                                   14

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 14 of 24
whether the securities transaction and the conduct surrounding it are subject to “ongoing, careful

regulation.”

           It is undisputed by the Parties that securities are regulated by both state and federal

governments.94 NYLIFE argues that the state and federal regulatory frameworks are sufficient for

the Court to find that the alleged conduct is subject to “ongoing, careful regulation.”95 NYLIFE

notes that Alaska law prohibits “any person from making false statements, omitting material facts,

or otherwise engaging in any conduct to defraud or deceive a person in connection with a securities

transaction.”96 It notes that the state possesses “civil and criminal authority to enforce Alaska

securities laws, which it exercises” and that the Securities Act provides a cause of action for people

who are alleged victims of securities fraud, like White.97 On the federal level, NYLIFE argues

that Alaska law “requir[es] that securities sold in Alaska generally conform to federal securities

registration requirements” and that federal law “prohibits fraudulent conduct by investment

advisors and brokers.”98 It also points out the “robust enforcement arm” of the Securities and

Exchange Commission (“SEC”).99

           White disagrees, arguing that NYLIFE provided only a “very generalized recitation of

securities regulations and enforcement articulated in Defendant’s Motion to Dismiss.”100 White



94
     See Dkts. 8 at 3; 9 at 6.
95
     Dkt. 8 at 3–4.
96
     Id. at 3.
97
     Id. at 3–4.
98
     Id. at 4 (citing 18 U.S.C. § 1348;15 U.S.C. § 80b-6).
99
     Id.
100
      Dkt. 9 at 5.

                                                  15

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 15 of 24
emphasizes the Alaska Supreme Court’s narrow interpretation of the UTPA exemption, namely,

that “[r]egulation is . . . clearly distinct from and involves something more than mere

prohibition.”101 If the exemption applied to any prohibitory law, it “would be overly restrictive

and frustrate the intent of the legislature.”102

            The Court, based on the record before it, does not have a sufficient basis to conclude that

the Alaska Supreme Court would find the conduct alleged is subject to “ongoing, careful

regulation.” Rule 12 and Alaska law puts the burden on NYLIFE to show that the exemption

applies, and NYLIFE has not carried its burden.

            First, it appears that the Securities Act has been seldom used by the state or individual

plaintiffs to seek redress in factually similar securities cases. NYLIFE argues that the “state

possesses civil and criminal authority to enforce Alaska securities laws, which it exercises.”103 In

a footnote, NYLIFE directs the Court to the recent enforcement orders issued by the State of

Alaska Department of Commerce, Community, and Economic Development, Division of Banking

and Services.104 Since 2016, the Division has published approximately 90 enforcement orders,

with 40 of them categorized as relating to securities.105 The pace of enforcement as measured by

the number of published orders has dropped substantially since 2018.106 NYLIFE has not cited


101
      Id.; see Matanuska Maid, 620 P.2d at 186.
102
      See Matanuska Maid, 620 P.2d at 186.
103
      Dkt. 8 at 3.
104
      Id. at 3 n.1.
105
    See Enforcement Orders, State of Alaska, Department of Commerce, Community, and
Economic       Development,       Division      of     Banking          and        Securities,
https://www.commerce.alaska.gov/web/dbs/enforcementorders.aspx (last visited July 21, 2021).
106
      Id.

                                                    16

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 16 of 24
any enforcement orders that demonstrate the state enforces its securities laws in factually

analogous circumstances. The lone securities enforcement order published in 2021 concerns

certain filing requirements and the Alaska Native Claims Settlement Act (“ANCSA”) Proxy

Solicitation and Stock Act.107 Other recent orders similarly concern the ANCSA, corporate

governance, or state registration requirements.108

          Only two recent enforcement orders, No. 19-133-S (the “Metals.com Order”) and No. 16-

67-S (the “Codawn Order”), appear somewhat analogous.109 The Metals.com Order concerned

actions taken by Metals.com to induce seven Alaskan investors to invest nearly $1.5 million in

precious metals.110 Metals.com defrauded the investors by misrepresenting the nature of the

investment and omitting material facts.111 It used “scare and high-pressure tactics to induce Alaska



107
   In the Matter of Darrell Toby Brown, Order Voiding Proxies and Consent to Order, Order No.
21-60-S                         (June                       16,                        2021),
https://www.commerce.alaska.gov/web/portals/3/pub/Order%20No.%2021-60-
S%20(Redacted).pdf.
108
    See generally Enforcement Orders, State of Alaska, Department of Commerce, Community,
and      Economic      Development,      Division      of    Banking      and      Securities,
https://www.commerce.alaska.gov/web/dbs/enforcementorders.aspx (last visited July 21, 2021).
109
    See In the Matter of TMTE, Inc., aka Metals.com et al., Temporary Cease and Desist Order
Effective Immediately, Assessing Civil Penalties and Notice of Final Order, Order No. 19-133-S
(July 20, 2020), https://www.commerce.alaska.gov/web/portals/3/pub/Order%20No.%2019-133-
S.pdf; In the Matter of Codawn Consulting Corp. et al., Temporary Cease and Desist Order
Effective Immediately, Assessing Civil Penalties, With Notice of hearing Rights, and Notice of
Final    Cease     and    Desist   Order,     Order    No.     16-67-S    (Feb.    8,   2017),
https://www.commerce.alaska.gov/web/Portals/3/pub/enforcementactions/16-67-
S_CodawnConsultingCorp..pdf?ver=2017-02-10-113045-693.
110
   See In the Matter of TMTE, Inc., aka Metals.com et al., Temporary Cease and Desist Order
Effective Immediately, Assessing Civil Penalties and Notice of Final Order, Order No. 19-133-S
(July 20, 2020), https://www.commerce.alaska.gov/web/portals/3/pub/Order%20No.%2019-133-
S.pdf.
111
      Id. at 11.

                                                17

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 17 of 24
Investors to liquidate their securities holdings and to instead invest in precious metals.[]”112

Metals.com was ordered to pay a civil penalty of $700,000 and restitution to the investors.113

Similarly, the Codawn Order concerned a solicitation by respondents about investments in

potential oil and gas ventures primarily in the gulf coast region of the United States.114 An Alaska

investor sent $160,000 to respondents, but there was no evidence that the money was put towards

the oil and gas ventures.115 The investor did not receive any return on his investments and did not

receive any of his investment principal back.116 Respondents were ordered to pay a $125,000 civil

penalty.117

            While these enforcement actions illustrate that is certainly possible for the state to

prosecute NYLIFE and Bailey based on the alleged harm suffered by White, it is unclear at this

stage of the litigation, based on the record before the Court, that the conduct alleged is subject to

“ongoing, careful regulation” such that White should be unable to bring a claim under the UTPA.

            Second, when the Alaska Supreme Court has addressed the UTPA and UTPA exemption,

it has undertaken a thorough review of the applicable regulatory schemes to test their sufficiency.

In Alaska Interstate Const., LLC v. Pacific Diversified Investments, Inc., the Alaska Supreme Court


112
      Id.
113
      Id. at 14.
114
   In the Matter of Codawn Consulting Corp. et al., Temporary Cease and Desist Order Effective
Immediately, Assessing Civil Penalties, With Notice of hearing Rights, and Notice of Final Cease
and       Desist      Order,     Order        No.       16-67-S        (Feb.      8,      2017),
https://www.commerce.alaska.gov/web/Portals/3/pub/enforcementactions/16-67-
S_CodawnConsultingCorp..pdf?ver=2017-02-10-113045-693.
115
      Id. at 3.
116
      Id.
117
      Id. at 4.

                                                  18

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 18 of 24
reversed the lower court’s ruling that a plaintiff’s UTPA claims were exempt because the conduct

“alleged in relation to [plaintiff’s] aircraft leases was regulated by other laws.”118 The Alaska

Supreme Court noted that the lower court “cited the [Federal Aviation Administration (“FAA”)]

and FARs [Federal Airline Regulations] generally” and explained that “[t]he FAA is primarily

concerned with aviation safety, not redressing claims of fraudulent billing and conversion” and the

“only specific regulation identified” by appellees did “not address the acts or transactions

underlying [appellant’s] UTPA claims[.]”119 Similarly, in Matanuska Maid, the Alaska Supreme

Court considered the interaction of Alaska Restraint of Trade Act and the UTPA, finding that the

UTPA exemption does not apply to acts proscribed by the Alaska Restraint of Trade Act.120 It

erred on the side of permitting overlapping avenues for redress at the pre-complaint stage.121 And

in Merdes & Merdes, P.C. v. Leisnoi, Inc, the Alaska Supreme Court reaffirmed its position that

the Rules of Professional Conduct governing members of the Alaska Bar are “not the type of

ongoing, careful regulation required to trigger an exemption” under the UTPA.122 Although small,



118
      279 P.3d 1156, 1167 (Alaska 2012).
119
      Id.
120
      Matanuska Maid, 620 P.2d at 185–86.
121
    Id. at 185 (“Since the bidding and pricing activities under investigation in this case could
conceivably lack some essential element of an AS § 45.50.010 violation (Alaska's equivalent of
the Sherman Act), it is appropriate for the State to investigate as well the possible violation
of AS § 45.50.471 (Alaska’s equivalent of the Federal Trade Commission Act). The State cannot
be expected to know with certainty the exact nature of a suspected violation. Indeed, uncertainty
is the very reason for conferring pre[-]complaint investigatory authority on the Attorney
General.”). The trial court in Adkins stated “to the extent that liability under the UTPA can coexist
with a separate regulatory scheme without frustrating the intent of this separate regulatory scheme,
exemption generally will not be found.” Adkins, No. 3AN-14-05961 CI, 2017 WL 7805379, at
*2.
122
      Merdes & Merdes, 410 P.3d at 413.

                                                 19

            Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 19 of 24
the body of UTPA cases decided by the Alaska Supreme Court makes clear that courts should

undertake a rigorous review of the applicable regulatory schemes and that mere citation to a broad

regulatory scheme is insufficient to support dismissal of a UTPA claim.

          Additionally, the Court reviewed the record in Alaska v. Janssen Ortho LLC, in which the

State of Alaska argued that the UTPA should apply to allegations of “unlawful off-label

marketing” of certain prescription medicines approved by the U.S. Food and Drug Administration

(“FDA”).123 The State argued that the federal regulatory scheme lacked “any real teeth to curb the

false and misleading marketing and promotional activities of Defendants” and therefore the

conduct was not subject to “ongoing, careful regulation” and exempt under the UTPA.124 The case

settled before the Alaska Supreme Court could weigh in on the question of whether the UTPA

exemption applies “where activity is regulated elsewhere, but the regulation is arguably

ineffective.”125

          The Janssen case is instructive because it demonstrates that without a finding that the

alleged conduct is subject to “ongoing, careful regulation,” the UTPA exemption cannot apply.126

In Janssen, the district court did not find the FDA regulatory and enforcement scheme dispositive

as to whether the prescription medicine regulated by the FDA was subject to adequate

regulation.127 Here, NYLIFE’s lack of analysis as to state enforcement of the Securities Act,


123
  Alaska v. Janssen Ortho LLC, No. 3:11-cv-0002-RRB, 2012 WL 13034376, at *1 (D. Alaska
March 30, 2012) (order certifying a question to the Alaska Supreme Court).
124
      Id. at *1–2 (internal quotation marks omitted).
125
   Id. at *3; see Alaska v. Janssen Ortho LLC, No. 3:11-cv-0002-RRB, Order Regarding Notice
of Settlement and Withdrawing Certification Order (Docket 130) (Sept. 13, 2013).
126
      See Matanuska Maid, 620 P.2d at 186.
127
      See Janssen Ortho LLC, No. 3:11-cv-0002-RRB, 2012 WL 13034376, at *1.

                                                  20

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 20 of 24
combined with NYLIFE’s mere passing gesture to the SEC and federal securities laws is not

sufficient for NYLIFE to carry its burden on its motion to dismiss.

          Third, although NYLIFE cites AS § 45.56.710 for the proposition that White may bring a

case under the Securities Act, NYLIFE has not cited any authority showing how courts interpret

the Securities Act and whether or how the facts alleged would create liability under the Securities

Act. This is problematic because NYLIFE argues that the Securities Act prohibits the conduct

alleged in the Complaint and therefore it is duplicative with the UTPA and exemption should

apply.128 White persuasively argues that it is not clear whether all of the facts alleged would create

liability under the Securities Act, which is why, at the motion to dismiss stage, his UTPA claim

should be allowed to proceed. The Court agrees.

          Finally, the Court notes that NYLIFE is correct in its analysis that most jurisdictions that

have considered whether securities transactions are exempt from state consumer protection acts

have found that they are indeed exempt.129 Notably, securities transactions are exempt from the

Washington Unfair Trade Practices Act.130 The Alaska Supreme Court in Matanuska Maid looked


128
      See Dkt. 8 at 3.
129
    See, e.g., Shearson Lehman Bros. Inc. v. Greenberg, 60 F.3d 834, at *2 n.1 (9th Cir. July 3,
1995) (mem. op.) (“At least 16 other jurisdictions which have considered whether investment
securities are within the scope of their consumer protection statutes have come to a similar
conclusion, holding that claims based upon securities violations are not within the ambit of the
statutes.” (citations omitted)); United Heritage Life Ins. Co. v. First Matrix Inv. Servs. Corp., No.
CV 06–0496–S–MHW, 2009 WL 3229374, at *9 (D. Idaho Sept. 30, 2009) (“Jurisdictions that
contain a directive to look at the [Federal Trade Commission Act] and its interpretation have held
that their consumer protection acts do not cover securities transactions.”); 12A Blue Sky Law,
§ 9:86, Consumer Protection Acts (June 2021) (“[A] majority of states refuse to apply their
consumer-protection laws to the securities field, although, there are a few notable exceptions.”).
130
   See Kittilson v. Ford, 595 P.2d 944, 948 (Wash. Ct. App. 1979), aff’d, 608 P.2d 264 (Wash.
1980); Lindner v. Durham Hosiery Mills, Inc., 761 F.2d 162,166 (4th Cir. 1985) (noting that
Washington—along with Rhode Island and South Carolina—have held that its Unfair Trade
Practices Act has no application to securities transactions); see also Seattle-First Nat. Bank v.
Crystal & Gold, Ltd., 85 Wash. App. 1084, 1997 WL 206788, at *6 (Wash. Ct. App. 1997) (noting
                                                  21

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 21 of 24
to interpretation of the Washington Consumer Protection Act by the Supreme Court of Washington

as persuasive authority when interpreting Alaska’s UTPA, which contains similar provisions.131

To the extent the Alaska courts would look to Washington’s analysis as persuasive authority, this

weighs in favor of NYLIFE’s position. However, Washington’s decision to exempt securities

transactions is not dispositive here.

          Because NYLIFE has not met the first prong of the test established by the Alaska Supreme

Court, the Motion is DENIED.

          B. Whether Alleged Conduct is Specifically Prohibited

          The Court will next turn to whether the alleged conduct is specifically prohibited by state

and federal law. The Court concludes that NYLIFE has not carried its burden to show that “the

specific conduct would, in fact, be prohibited under those regulations.”132

          NYLIFE characterizes White’s case narrowly, as a securities fraud case, focused on the

$588,000 loss suffered by White because of Bailey’s alleged conduct.133 NYLIFE argues that the

Securities Act prohibits the alleged conduct and that White’s UTPA claim is predicated on one

transaction—which was White’s purchase of his interest in Golden Empire.134 On the other hand,

White argues that the Securities Act is narrower than the UTPA and that the facts alleged in the

Complaint may be “unfair business practices[,]” but still not create liability under the Securities



that the “Comptroller of Currency enforces federal regulations to resolve questions of unfair and
deceptive practices by national banks” and that “[t]his pervasive regulatory scheme preempts state
jurisdiction over a guarantor’s claim that a bank unfairly administered a loan.” (citation omitted)).
131
      Matanuska Maid, 620 P.2d at 186.
132
      Adkins, No. 3AN-14-05961 CI, 2017 WL 7805379, at *2 (emphasis in original).
133
      Dkt. 8 at 1–5.
134
      Id. at 4–6.

                                                  22

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 22 of 24
Act.135 Alaska courts have not interpreted the UTPA exemption in this context, so there is limited

ability for White or NYLIFE to say with certainty whether certain facts would create liability under

the UTPA, the Securities Act, or both.136

          The facts alleged in the Complaint appear to arise almost exclusively from White’s meeting

with Bailey and losses incurred as a result of White’s failed $588,000 investment in Golden

Empire. In part because of the lack of state authority, White has not identified any specific facts

alleged in the Complaint that would fall exclusively under UTPA instead of both the UTPA and

Securities Act concurrently.137 With no authority ruling out causes of action under both the UTPA

and Securities Act, the Court will not categorically bar White from bringing a claim under the

UTPA. NYLIFE has also not otherwise carried its burden, through citation to relevant authority,

to demonstrate that the specific conduct alleged would “in fact” be prohibited.138

          Finally, the Alaska Supreme Court cases addressing the UTPA exemption make clear that

the Court should undertake a close review of the facts before applying the UTPA exception, which

is best done with the benefit of discovery.139 The Court’s conclusion is buttressed by the fact that




135
      Dkt. 9 at 6–7.
136
      See id. at 7.
137
    See Dkt. 9 at 6 (“[T]he possibility exists that alleged facts might not qualify as antitrust
violations…[i]t is possible the trier of fact in the case at bar may ultimately decide some of the
acts and omissions alleged . . . do not create liability under the Securities Act[.]” (emphasis
added)).
138
      Adkins, No. 3AN-14-05961 CI, 2017 WL 7805379, at *2 (emphasis removed).
139
   See Smallwood v. Central Peninsula Gen. Hosp., 151 P.3d 319, 329 (Alaska 2006) (noting that
the state and federal regulations do not “govern[] the form of the provider billing statement or
prohibit[] [certain] billing practices” and thus the specific unfair acts alleged are not prohibited by
those regulations and the UTPA claim can proceed); Adkins, 444 P.3d at 196 (finding that the
exemption provision’s second prong was not established because appellant did not show that the
                                                  23

           Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 23 of 24
the UTPA has been characterized as a broad remedial statute and the exemption should be narrowly

construed.140 Accordingly, NYLIFE’s Motion pursuant to Rule 12(b)(6) is DENIED.

                                       V.    CONCLUSION

       The Court’s ruling on this Motion is narrow. Based on the specific facts alleged and

arguments made by the Parties, the Court cannot conclude that the alleged conduct is exempt from

the UTPA. Accordingly, for the forgoing reasons, NYLIFE’s Motion at Docket 8 is DENIED.

Pursuant to Rule 12(a)(4)(A), NYLIFE shall file its Answer to White’s Complaint within fourteen

days of this Order’s issuance.

       IT IS SO ORDERED.

                                       Dated at Anchorage, Alaska, this 2nd day of August, 2021.

                                                      /s/ Timothy M. Burgess
                                                      TIMOTHY M. BURGESS
                                                      UNITED STATES DISTRICT JUDGE




regulations prohibited the “specific conduct at issue”). Because of the law’s ambiguity, discovery
will allow the Court to better understand the “specific conduct” that gives rise to this case.
140
   O’Neill, 609 P.2d at 528; Adkins, No. 3AN-14-05961 CI, 2017 WL 7805379, at *2 (“The party
asserting the exemption must prove that the specific conduct that is alleged to be unfair or
deceptive is both regulated as a part of an ongoing, careful regulatory scheme, and that the specific
conduct would, in fact, be prohibited under those regulations.” (emphasis in original)).

                                                 24

        Case 3:21-cv-00012-TMB Document 11 Filed 08/02/21 Page 24 of 24
